DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 17/097,887 filed on 11/13/2020. This action is non-final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 11 describe a method, and a system, respectively, used to perform a series of functions. Therefore, claims 1 and 11 are each directed to one of the four statutory categories of invention: a method, and a machine, respectively.
The limitations A method of item delivery, the method comprising: receiving ... a first computer readable code from a scan of the first computer readable code located on a first physical distribution item; receiving ... a second computer readable code from a scan of the second computer readable code located on the re-delivery notice form; querying ... for item information corresponding to the first physical distribution item based on the received first computer readable code, the item information comprising re-delivery information; associating ... the item information with the second readable code; storing ... the association between the item information and the second readable code; receiving ... the second computer readable code from the scan of the second computer readable code on the re-delivery notice form ...; providing ... the re-delivery information, the redelivery information including a delivery point; receiving ... a re-delivery time; and providing ... the re-delivery time ... , as drafted, is a method that, under its broadest reasonable interpretation, only covers concepts that can be classified as “Certain Methods of Organizing Human Activity” (e.g. commercial interaction – business relations, fundamental economic practices) in the form of organizing the delivery of goods to recipients. That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g. commercial interaction – business relations, fundamental economic practices). Accordingly, the claim recites an abstract idea.-
This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the aforementioned abstract idea using a processor, a mobile delivery device, a memory, a computing device of an intended recipient, a user interface, and item processing equipment.  The claimed a processor, a mobile delivery device, a memory, a computing device of an intended recipient, a user interface, and item processing equipment are recited at a high level of generality and are merely invoked as generic computer tools to perform the abstract idea. Simply implementing an abstract idea generally linked to a technological environment is not a practical application of the abstract idea.  Accordingly, a processor, a mobile delivery device, a memory, a computing device of an intended recipient, a user interface, and item processing equipment are recited at a high level of generality do not integrate the abstract idea into a practical application.  The recited additional elements merely describe a generic computer environment upon which the abstract idea is “applied.” The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements a processor (described in para. [0049]), a mobile delivery device (described in para. [0058]), a memory (described in para. [0049]), a computing device of an intended recipient (described in para. [0056]), a user interface (described in para. [0056]), and item processing equipment (described in paras. [0026]; [0085]) are described at a high level of generality, as shown in the cited paragraphs, such that one of ordinary skill in the art would have recognized them as well-understood, routine, and conventional computer components. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore, the claim is not patent eligible.
Claims 2-10 and 12-20 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-10 and 12-20 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.  
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describes how to generally “apply” the aforementioned abstract idea to a generic computer environment. As described in the rejections of claims 1 and 11 above, the claimed generic computer components are recited at a high level of generality and are merely invoked as a tool to perform the method of the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claim as a whole merely describes how to generally “apply” the abstract idea generally linked to a technological environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 11-18 are rejected under 35 U.S.C. as being unpatentable over Miller (U.S. Pat. No. 6994253) in view of Lee (U.S. Pat. No. 10,846,646).
Regarding the following claim 1 and 11 limitations, Miller, as shown, discloses the following limitations:
A method of item delivery, the method comprising: receiving, in a processor, from a mobile delivery device, a first computer readable code from a scan of the first computer readable code located on a first physical distribution item; [See [Col. 8, Lines 47-53]; [Col. 7, Lines 3-22]; [Col. 7, Lines 37-45]; (Fig. 2, elements 30, 31, 110, 111, 40); Miller teaches using a scanner 31 on a data acquisition device 30 (i.e. a mobile delivery device) to scan a machine-readable code 111 located on a package 110 (i.e. scan of the first computer readable code located on a first physical distribution item) when the delivery agent approaches the delivery location. Miller further teaches a server 40 receiving the data from the data acquisition device 30.]
receiving, by a processor, from the mobile delivery device, a second computer readable code from a scan of the second computer readable code located on the re-delivery notice form; [See [Col. 8, Line 65 – Col. 9, Line 11]; (Fig. 1, element 20); (Fig. 2, elements 20, 21, 31, 30, 40); Miller teaches that if no delivery is possible, the delivery agent will use the scanner 31 on the data acquisition device 30 to scan a bar-code 21 on a delivery notice 20 (i.e. scan of the second computer readable code located on the re-delivery notice form) which will be left at the intended recipient’s door. Miller further teaches a server 40 receiving the data from the data acquisition device 30.]
querying, by a processor, a memory, for item information corresponding to the first physical distribution item based on the received first computer readable code, the item information comprising re-delivery information; associating, by a processor, the item information with the second readable code; storing, by a processor, in the memory, the association between the item information and the second readable code; [See [Col. 9, Lines 21-25]; [Col. 9, Line 64 – Col. 10, Line 5]; Miller teaches a server linking data related to the bar-code 21 on the delivery notice 20 to data related to the package 110 which the delivery agent attempted to deliver. Miller further teaches this information being stored within a database.]
receiving, from a computing device of an intended recipient of the first physical distribution item, via a user interface, the second ... code on the re-delivery notice form by the intended recipient's computing device; [See [Col. 3, Lines 21-23]; [Col. 9, Lines 45-63]; Miller teaches the machine-readable delivery notice code 21 is the same as the alphanumeric human-readable delivery notice code 22. Miller further teaches a customer using a device to access UPS.COM and entering the delivery notice number.]
providing, in the user interface, the re-delivery information, the redelivery information including a delivery point; [See (Fig. 7A); [Col. 10, Lines 9-27]; Miller teaches displaying an address (i.e. a delivery point) at which the redelivery will take place. Miller further teaches allowing a customer to change the redelivery address.]
Miller does not, however Lee does, specifically and explicitly disclose the following limitations:
receiving, in the user interface, a re-delivery time; and providing, via a processor, the re-delivery time to item processing equipment. [See [Col. 20, Lines 20-25]; [Col. 20, Line 48 – Col. 21, Line 2]; [Col. 10, Lines 33-37]; [Col. 7, Lines 26-29]; [Col. 29, Lines 41-57];  Lee teaches a user device used by a customer (i.e. a computing device of an intended recipient) to interact with the system. Lee further teaches a user selecting a redelivery date and a processor using the user’s selection to set the redelivery date. Lee’s disclosure includes this user being a customer.]
receiving ... the second computer readable code from the scan of the second computer readable code ... by the intended recipient’s computing device; [See [Col. 18, Lines 54-60]; [Col. 7, Lines 26-29]; [Col. 10, Lines 33-37]; [Col. 7, Lines 26-29]; [Col. 29, Lines 41-57]; Lee teaches a user device used by a customer (i.e. a computing device of an intended recipient) to interact with the system. Lee further teaches a user device comprising a scanner to scan identifier. Lee’s disclosure includes this user device being a customer’s user device.]
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package redelivery system of Miller with the package redelivery system of Lee. By making this combination, a user of Miller would be able to scan the code on Miller’s delivery notice in order to enter the delivery notice number. This would benefit Miller by making the customer’s interaction with the user interface simpler and more convenient. The combination of Miller and Lee would also allow a user of Miller to specify a redelivery time convenient for them. This would benefit Miller by improving customer satisfaction and reducing the number of failed redelivery attempts.
Regarding the following claim 2 and 12 limitations, Miller in view of Lee, as shown, discloses all claim 1 and 10 limitations. Miller further discloses the following limitations:
The method of Claim 1, wherein the item information is encoded in the second readable code. [See [Col. 9, Lines 21-25]; [Col. 9, Line 64 – Col. 10, Line 5]; Miller teaches a server linking data related to the bar-code 21 on the delivery notice 20 to data related to the package 110 which the delivery agent attempted to deliver. Miller further teaches this linked information being stored within a database.]
Regarding the following claim 3 and 13 limitations, Miller in view of Lee, as shown, discloses all claim 1, 2, 11 and 12 limitations. Miller further discloses the following limitations:
The method of Claim 2, wherein providing the re-delivery information comprises populating fields of the user interface with the item information encoded in the second readable code. [See (Figs. 4, 5, 6, 7A); [Col. 10, Lines 39-49]; Miller teaches populating fields of the user interface with item information such as InfoNotice Number, number of packages, item tracking number, delivery address, and delivery attempt time.]
Regarding the following claim 4 and 14 limitations, Miller in view of Lee, as shown, discloses all claim 1 and 11 limitations. Miller further discloses the following limitations:
The method of Claim 1, further comprising: receiving, in a processor, from the mobile delivery device, a third computer readable code from a scan of the third computer readable code located on a second physical distribution item; [See [Col. 8, Lines 47-53]; [Col. 7, Lines 3-22]; [Col. 7, Lines 37-45]; (Fig. 2, elements 30, 31, 110, 111, 40); Miller teaches using a scanner 31 on a data acquisition device 30 (i.e. a mobile delivery device) to scan a second machine-readable code 121 located on a second package 120 (i.e. scan of the first computer readable code located on a first physical distribution item) when the delivery agent approaches the delivery location. Miller further teaches a server 40 receiving the data from the data acquisition device 30.]
querying, by a processor, a memory, for item information corresponding to the second physical distribution item based on the received third computer readable code, the item information comprising re-delivery information; and associating, by a processor, the item information for the second physical distribution item with the second readable code. [See [Col. 9, Lines 21-25]; [Col. 9, Line 64 – Col. 10, Line 5]; Miller teaches a server linking data related to the bar-code 21 on the delivery notice 20 to data related to the second package 120 which the delivery agent attempted to deliver. Miller further teaches this information being stored within a database.]
Regarding the following claim 5 and 15 limitations, Miller in view of Lee, as shown, discloses all claim 1 and 11 limitations. Miller further discloses the following limitations:
The method of Claim 1 further comprising receiving, from the computing device of the intended recipient, recipient information. [See [Col. 5, Lines 46-52]; [Col. 3, Line 38 – Col. 4, Line 7]; Miller teaches receiving customer information from a user when they set up a personal profile on the delivery service’s website. Miller further teaches receiving alternative delivery location information from a customer. Miller further teaches receiving a bespoke InfoNotice number from a recipient.]
Regarding the following claim 6 and 16 limitations, Miller in view of Lee, as shown, discloses all claim 1, 5, 11, and 15 limitations. Miller further discloses the following limitations:
The method of Claim 5, further comprising, in a processor, comparing the received recipient information with the stored item information. [See [Col. 3, Line 38 – Col. 4, Line 7]; [Col. 8, Line 65 – Col. 9, Line 11]; (Fig. 1, element 20); (Fig. 2, elements 20, 21, 31, 30, 40); [See [Col. 9, Lines 21-25]; [Col. 9, Line 64 – Col. 10, Line 5]; Miller teaches comparing the customer-entered InfoNotice number with the InfoNotice number previously received, stored, and linked to a package by the delivery agent. Miller further teaches that when the InfoNotice number matches one stored in a database, the server presents the customer with the stored information associated with the InfoNotice number.]
Regarding the following claim 7 and 17 limitations, Miller in view of Lee, as shown, discloses all claim 1, 5, 6, 11, 15, and 16 limitations. Miller further discloses the following limitations:
The method of Claim 6, further comprising: determining, in a processor, whether the recipient information and the item information correspond to each other; and when the processor determines that the recipient information and the item information correspond, providing the re-delivery information via the user interface. [See [Col. 3, Line 38 – Col. 4, Line 7]; [Col. 8, Line 65 – Col. 9, Line 11]; (Fig. 1, element 20); (Fig. 2, elements 20, 21, 31, 30, 40); [See [Col. 9, Lines 21-25]; [Col. 9, Line 64 – Col. 10, Line 5]; Miller teaches comparing the customer-entered InfoNotice number with the InfoNotice number previously received, stored, and linked to a package by the delivery agent. Miller further teaches that when the InfoNotice number matches one stored in a database, the server presents the customer with the stored information associated with the InfoNotice number. Miller further teaches that the information displayed to the customer includes dates when future delivery attempts will be made (i.e. providing the re-delivery information via the user interface).]
Regarding the following claim 8 and 18 limitations, Miller in view of Lee, as shown, discloses all claim 1, 5, 6, 7, 11, 15, 16 and 17 limitations. Miller further discloses the following limitations:
The method of Claim 7, wherein the recipient information comprises the name and address of the intended recipient. [See [Col. 3, Line 38 – Col. 4, Line 7]; [Col. 8, Line 65 – Col. 9, Line 11]; (Fig. 1, element 20); (Fig. 2, elements 20, 21, 31, 30, 40); [See [Col. 9, Lines 21-25]; [Col. 9, Line 64 – Col. 10, Line 5]; Miller teaches comparing the customer-entered InfoNotice number with the InfoNotice number previously received, stored, and linked to a package by the delivery agent. Miller further teaches that when the InfoNotice number matches one stored in a database, the server presents the customer with the stored information associated with the InfoNotice number. Miller further teaches that the information displayed and available for change includes a customer’s name and street address.]

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. as being unpatentable over Miller (U.S. Pat. No. 6994253) in view of Lee (U.S. Pat. No. 10,846,646) in view of Kuzin (U.S. Pub. No. 2020/0058006).
Regarding the following claim 9 and 19 limitations, Miller in view of Lee, as shown, discloses all claim 1, 5, 6, 7, 11, 15, 16 and 17 limitations. As described above, Miller in view of Lee teaches collecting information from a customer device when the customer scans a notice of a failed delivery. Miller in view of Lee does not, however Kuzin does, explicitly and specifically disclose the following limitations:
The method of Claim 7, wherein the recipient information comprises a geographic location of the computing device of the user ... [See [0093]; Kuzin teaches collecting geolocation data from the user device of a user attempting to receive money from an ATM. Kuzin further teaches that this geolocation data is collected in order to validate that the user device is near the ATM.]
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package redelivery system of Miller in view of Lee with the user device geolocation data collection of Kuzin. By making this combination, the system of Miller in view of Lee would be able to validate that a user device is near the correct delivery location. In this way the system of Miller in view of Lee would be able to identify delivery attempts that were made to incorrect locations and prevent future delivery attempts to the same incorrect delivery location. This would prevent wasted fuel and labor hours as well as ensuring customers receive their packages as quickly as possible.
Regarding the following claim 10 and 20 limitations, Miller in view of Lee in view of Kuzin, as shown, discloses all claim 1, 5, 6, 7, 9, 11, 15, 16, 17 and 19 limitations. As described above, Miller in view of Lee teaches collecting information from a customer device when the customer scans a notice of a failed delivery. Miller in view of Lee does not, however Kuzin does, explicitly and specifically disclose the following limitations:
The method of Claim 9, wherein determining whether the geographic location of the computing device at the time of the scan of the second readable code corresponds to the item information comprises: identifying a geographic location of delivery point from the item information; and determining whether the geographic location of the computing device is within a threshold distance of the geographic location of the delivery point. [See [0093]; Kuzin teaches collecting geolocation data from the user device of a user attempting to receive money from an ATM. Kuzin further teaches that this geolocation data is collected in order to validate that the user device is near the ATM (i.e. determining whether the geographic location of the computing device is within a threshold distance of the geographic location of the delivery point).]
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the package redelivery system of Miller in view of Lee with the user device geolocation data collection of Kuzin. By making this combination, the system of Miller in view of Lee would be able to validate that a user device is near the correct delivery location. In this way the system of Miller in view of Lee would be able to identify delivery attempts that were made to incorrect locations and prevent future delivery attempts to the same incorrect delivery location. This would prevent wasted fuel and labor hours as well as ensuring customers receive their packages as quickly as possible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/C.G./
Examiner, Art Unit 3628
/DANIEL VETTER/Primary Examiner, Art Unit 3628